Citation Nr: 1029580	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. 1805 for a child born 
with spina bifida.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to January 
1970, to include service in the Republic of Vietnam.  The 
appellant is the Veteran's daughter.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

There is no competent evidence that the appellant has (or has 
had) spina bifida.


CONCLUSION OF LAW

There is no legal entitlement to benefits for a child born with 
spina bifida.  
38 U.S.C.A. § 1805 (West 2002 & Supp. 2009); 38 C.F.R. § 3.814 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the appellant in obtaining 
evidence where, as here, there is no reasonable possibility that 
any further assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  In any event, the Board notes that the RO provided 
the appellant pre-adjudication notice by a letter dated in 
January 2008 letter.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the appellant 
is not prejudiced by a decision at this time.

Benefits under 38 U.S.C.A. §  1805

The Veteran served a tour of duty in the Republic of Vietnam 
during the Vietnam War.  His child, the appellant, seeks to 
establish entitlement to benefits under 38 U.S.C.A. § 1805, which 
provides a monthly allowance to or for a Vietnam veteran's child 
who has been determined to have spina bifida.  38 U.S.C.A. § 
1805(a); 38 C.F.R. § 3.814(a).  The term "spina bifida," in the 
context of this law, is defined as "all forms and manifestations 
of spina bifida except spina bifida occulta."  38 U.S.C.A. § 
1802.  See Jones v. Principi, 16 Vet. App. 219 (2002) (holding 
that the plain language of 38 U.S.C.A. § 1802 does not limit the 
definition to spina bifida per se but includes other "forms and 
manifestations" of spina bifida except for spina bifida occulta).  

VA's General Counsel has defined in general terms the commonly 
understood characteristics of spina bifida as follows: 

According to the March of Dimes, spina bifida is a birth 
defect of the backbone and, sometimes the spinal cord, that 
is often called "open spine."  It can range from a mild 
defect that causes no problems to a serious condition 
involving muscle paralysis, infection, and loss of bowel 
and bladder control.  It is our understanding that the term 
spina bifida generally is considered to encompass three 
main conditions:  (A) spina bifida occulta, which is an 
opening in one or more of the bones of the spinal column 
and which does not involve any damage to the spinal cord 
(this form of spina bifida is expressly excluded by 38 
U.S.C. § 1802 from application of the provisions of chapter 
18); (B) meningocele, a more serious form of spina bifida 
in which the membrane surrounding the spinal cord pushes 
out through an opening in the spinal column; and (C) 
myelomeningocele, the most severe form of spina bifida, in 
which the nerve roots of the spinal cord, and often the 
spinal cord itself, protrudes from the open spine.  Spina 
bifida is one of a group of birth defects called neural 
tube defects.  VAOPGCPREC 5-99 (May 3, 1999).

In this case, the evidence does not suggest, and the appellant 
does not contend, that she has been diagnosed with spina bifida.  
Rather, the evidence reflects assessments of scoliosis and 
spondolisthesis.  The appellant contends that the scoliosis is a 
form and/or manifestation of spina bifida.  The appellant has not 
provided any specific argument in support of this contention, 
however, and the competent evidence of record does not suggest 
that the appellant's scoliosis, or any other diagnosed condition, 
is a form or manifestation of spina bifida.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(appellant's statements alone are not competent evidence that her 
scoliosis is a form of spina bifida).  

Scoliosis is defined as a spinal curvature consisting of lateral 
deviation in the normally straight vertical line of the vertebral 
column which may or may not include rotation or deformity of the 
vertebrae.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 28th ed. 
1563 (1994).  While scoliosis may be deemed a "developmental 
defect," this is not the type of developmental abnormality for 
which monetary benefits are payable under 38 U.S.C.A. § 1805.  In 
the absence of a diagnosis of spina bifida or competent evidence 
suggestive of a link between spina bifida and scoliosis, there is 
no basis to grant the appellant's claim under these provisions.  
The Board sympathizes with the appellant.  Unfortunately, 
however, there is no provision under which to allow a grant of 
the benefit sought on appeal, inasmuch as the statutory and 
regulatory requirements have not been met.  The Board is bound by 
the law and regulations.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  Sabonis, 6 Vet. App. at 426.

ORDER

Benefits under 38 U.S.C. 1805 for a child born with spina bifida 
are denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


